ORDER
Sandra Banning’s motion for leave to intervene is DENIED.
The State of California’s purported appearance in this appeal is rejected, and its purported petition for rehearing with suggestion for rehearing en banc, filed July 25, 2002, is ORDERED STRICKEN.
Newdow’s motion for judicial notice is DENIED.
Newdow’s motion for sanctions against Banning’s attorneys is DENIED.
Sandra Banning’s application for leave to file sur-response to Newdow’s motion for sanctions IS DENIED.
Newdow’s motion to file response to federal and state defendants’ supplemental briefs is DENIED.